DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Remarks/Arguments
With respect to the rejections of claims 1, 3-7, 9, 10 and 12-18 under 35 USC 102(a)(2) and 103, Applicant’s arguments filed 09/06/2022 have been fully considered but are moot in view of new grounds of rejections set forth herein. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puzella (US 2015/0015453 A1).
Regarding claim 1, Puzella teaches a housing for an antenna system having a plurality of antenna elements defining an antenna aperture for use as part of a user terminal to communicate with a satellite ([0012] phased array antennas, satellite communications), the housing comprising: 
a lower enclosure (Fig. 10, [0238] a mobile platform unit 600); 
a radome portion (Figs. 1B, 1C, [0120] a first radiator substrate 24, Fig. 10, 602) configured for coupling to the lower enclosure to define an inner chamber (Fig. 10, 600, 602), the radome portion having a planar top surface and an inner surface opposite the planar top surface (Figs. 1B, 1C, [0120] a first radiator substrate 24 having planar top and bottom surfaces), and a radome spacer (Figs. 1B, 1C, [0121] the egg crate substrate 26), the radome spacer configured for spacing the planar top surface (Figs. 1B, 1C, 24) from the plurality of antenna elements (Figs. 1B, 1C, [0121] antenna element 15b) defining the antenna aperture with equal spacing between the planar top surface and a top surface of each of the plurality of antenna elements defining the antenna aperture (Figs. 1B, 1C, 26), wherein the radome spacer includes a plurality of apertures defined by cell walls (Figs. 1B, 1C, [0121] the egg crate substrate 26), each aperture configured to align with an antenna element of the plurality of antenna elements ([0121] openings of the egg-crate are arranged to align with antenna elements), wherein the plurality of antenna element are disposed on a carrier surface ([0121] a second substrate 20 having antenna elements 15b disposed thereon) having carrier surface spacing between adjacent antenna elements (the antenna  elements 15b are spaced apart from each other as they are aligned with the egg crate openings), and wherein the radome spacer includes a first end coupled to the inner surface of the radome portion and a second end configured for coupling to the carrier surface spacing (Figs. 1B, 1C, 24, 26, 28).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 7, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Puzella (US 2015/0015453 A1) in view of Puzella787 (US 6,624,787 B2).
Regarding claim 3, all the limitations of claim 1 are taught by Puzella.
Puzella does not explicitly teach the planar top surface is a protective layer.
Puzella787 teaches an antenna system wherein a planar top surface is a protective layer (Fig. 1, 12, col. 10, lines 10-12, protects from the environment). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to recognize the radome portion 24 of Puzella is also a protective layer as Puzella stated that the UMLA 18 including the radome portion 24 is the same as that of Puzella787 (Puzella, [0111]).
Regarding claim 7, all the limitations of claim 3 are taught by Puzella in in view of Puzella787.
Puzella787 further teaches the housing, wherein the planar top surface includes a hydrophobic outer surface (Fig. 1, 12, col. 10, lines 10-12, protects from the environment).
Regarding claim 13, all the limitations of claim 1 are taught by Puzella.
Puzella does not explicitly teach the housing, wherein the radome spacer is made from a thermally conductive material.
Puzella787 teaches an antenna system wherein a radome spacer is made from a thermally conductive material (Col. 6, Table 1, upper egg-crate 14 is aluminum). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to recognize the radome spacer of Puzella is also made from a thermally conductive material as Puzella stated that the UMLA 18 including the radome spacer is the same as that of Puzella787 (Puzella, [0111]).
Regarding claim 14, all the limitations of claim 1 are taught by Puzella.
Puzella does not explicitly teach the housing, wherein the radome spacer has a dielectric constant of less than 3.0.
Puzella787 teaches an antenna system wherein the radome spacer has a dielectric constant of less than 3.0 (Col. 6, Table 1, upper egg-crate 14 is aluminum and aluminum is known to have dielectric constant of 1.6~1.8). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to recognize the radome spacer of Puzella also has a dielectric constant of less than 3.0 as Puzella stated that the UMLA 18 including the radome spacer is the same as that of Puzella787 and is made of aluminum (Puzella, [0111]).
Regarding claim 15, all the limitations of claim 1 are taught by Puzella.
Puzella does not explicitly teach the housing, wherein the radome spacer has a thermal conductivity value of greater than 0.35 W/m-K.
Puzella787 teaches an antenna system wherein the radome spacer has a thermal conductivity value of greater than 0.35 W/m-K (Col. 6, Table 1, upper egg-crate 14 is aluminum and aluminum is known to have thermal conductivity of 88~251 W/m-k). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to recognize the radome spacer of Puzella also has a thermal conductivity value of greater than 0.35 W/m-K as Puzella stated that the UMLA 18 including the radome spacer is the same as that of Puzella787 and is made of aluminum (Puzella, [0111]).
Regarding claim 16, all the limitations of claim 1 are taught by Puzella.
Puzella does not explicitly teach the housing, wherein the planar top surface and the radome spacer are joined by adhesive.
Puzella787 teaches an antenna system wherein the planar top surface and the radome spacer are joined by adhesive (Col. 5, lines 19-21). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to recognize that the planar top surface and the radome spacer of Puzella also are joined by adhesive as Puzella stated that the UMLA 18 including the radome spacer is the same as that of Puzella787 and is made of aluminum (Puzella, [0111]) and such method joining multiple layers together is known in the art (Puzella787, Col. 5, lines 19-21).
Regarding claim 17, this claim has substantially the same subject matter as that in claim 13. Therefore, claim 17 is rejected under the same rationale as claim 13 above.
Regarding claim 18, this claim has substantially the same subject matter as that in claim 13. Therefore, claim 18 is rejected under the same rationale as claim 13 above.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Puzella (US 2015/0015453 A1) in view of Puzella787 (US 6,624,787 B2) as applied to claim 3 above, and further in view of Fotheringham (US 2017/0187100 A1).
Regarding claim 4, all the limitations of claim 3 are taught by Puzella in view of Puzella787.
Puzella in view of Puzella787does not explicitly teach the housing wherein the top surface is made from a fiber- reinforced laminate material.
Fotheringham teaches a housing wherein the top surface is made from a fiber- reinforced laminate material ([0035]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Fotheringham to the teachings of Puzella in view of Puzella787since it is conventional to use a variety of material for the radome design in order to provide antenna panel with environmental protection and/or mitigate distortion of a radiated signal pattern, absorptive loss (Fotheringham, [0035]).
Regarding claim 5, all the limitations of claim 4 are taught by Puzella in view of Puzella787 and Fotheringham.
Fotheringham further teaches the housing wherein the fibers are selected from the group consisting of fiberglass or Kevlar fibers ([0035]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Puzella (US 2015/0015453 A1) in view of Puzella787 (US 6,624,787 B2) as applied to claim 3 above, and further in view of Tsukamoto (US 4,851,855).
Regarding claim 6, all the limitations of claim 3 are taught by Puzella in view of Puzella787.
Puzella in view of Puzella787 does not explicitly teach the housing, wherein the top surface has a thickness selected from the group consisting of less than 1.5 mm, less than 0.76 mm, less than 0.51 mm, and less than 0.25 mm.
Tsukamoto teaches a housing, wherein a surface has a thickness selected from the group consisting of less than 1.5 mm, less than 0.76 mm, less than 0.51 mm, and less than 0.25 mm (col. 5, lines 30-45, Fig. 4, 36 is less than 1 mm).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Tsukamoto to the teachings of Puzella in view of Puzella787 in order to obtain a sufficient permeability of the microwaves (Tsukamoto, col. 5, lines 30-45).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Puzella (US 2015/0015453 A1) in view of Fuller (GB 2 458 663 A).
Regarding claim 9, all the limitations of claim 1 are taught by Puzella.
	However Puzella does not explicitly teach the radome spacer is made from a polymethacrylimide foam.
	Fuller teaches a frame made of polymethacrylimide foam (Abstract). 
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Fuller to the teachings of Puzella in order to obtain good flame-inhibiting properties (Fuller, Abstract).
Claim 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Puzella (US 2015/0015453 A1) in view of Tsukamoto (US 4,851,855).
Regarding claim 10, all the limitations of claim 1 are taught by Puzella.
Puzella does not explicitly teach the housing wherein radome spacer has a thickness selected from the group consisting of greater than 2.5 mm, greater than 3.0 mm less than 4.5 mm, or in the range of 3.0 mm to 4.5 mm.
Tsukamoto teaches a housing wherein a spacer layer has a thickness selected from the group consisting of greater than 2.5 mm, greater than 3.0 mm less than 4.5 mm, or in the range of 3.0 mm to 4.5 mm (col. 5, lines 30-45, Fig. 4, 35 is greater than 2 mm).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Tsukamoto to the teachings of Puzella in view of Frank in order to obtain a sufficient permeability of the microwaves (Tsukamoto, col. 5, lines 30-45). It is also noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exist.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 19, all the limitations of claim 1 are taught by Puzella.
Puzella does not explicitly teach the housing, wherein the radome portion directly couples to the lower enclosure.
Tsukamoto teaches a housing, wherein the radome portion directly couples to the lower enclosure (Fig. 5, radome 37 comprises a surface region 38 and a body part 39, col. 5, lines 60-62).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Tsukamoto to the teachings of Puzella such that the radome portion and the lower enclosure are directly coupled to each other so that one can avoid weather-induced deterioration (Tsukamoto, Col. 5, lines 55-56).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Puzella (US 2015/0015453 A1) in view of Frank (US 6,285,323 B1).
Regarding claim 12, all the limitations of claim 1 are taught by Puzella.
Puzella does not explicitly teach the housing, wherein the radome spacer is made from plastic.
Frank teaches a housing wherein a spacer is made from plastic (col. 7, lines 20-26).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Frank to the teachings or Puzella in order to meet the general object of the design of a radome to minimize the absorption of energy (Frank, col. 7, lines 25-26). 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844